UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Breitburn Energy Partners L.P. June 21, 2012 BBEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Class I Directors: Issuer 1) John R. Butler, Jr. 2) Gregory J. Moroney For For Ratification of the appointment of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the year ending December 31, 2012 Issuer Company Name Meeting Date CUSIP Ticker Vanguard Natural Resources, LLC June 15, 2012 92205F106 VNR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) W. Richard Anderson 2) Loren Singletary 3) Bruce W. McCullough 4) John R. McGoldrick 5) Scott W. Smith For For To ratify the appointment of BDO USA, LLP as Independent Registered Public Accounting Firm for 2012 Issuer For For To approve the amendment to Vanguard Natural Resources, LLC Long-Term Incentive Plan Issuer Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 5, 2012 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Pieter Bakker 2) C. Scott Hobbs 3) Mark C. McKinley For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date CUSIP Ticker Markwest Energy Partners L.P. June 1, 2012 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Frank M. Semple 2) Donald D. Wolf 3) Keith E. Bailey 4) Michael L. Beatty 5) Charles K. Dempster 6) Donald C. Heppermann 7) Randall J. Larson 8) Anne E. Fox Mounsey 9) William P. Nicoletti For For To approve an amendment to the partnership's 2008 Long-Term Incentive Plan to increase the number of common units available for issuance under the plan from 2.5 million to 3.7 million Issuer For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2012 Issuer Company Name Meeting Date CUSIP Ticker Vanguard Natural Resources, LLC May 18, 2012 92205F106 VNR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) W. Richard Anderson 2) Loren Singletary 3) Bruce W. McCullough 4) John R. McGoldrick 5) Scott W. Smith For For To ratify the appointment of BDO USA, LLP as Independent Registered Public Accounting Firm for 2012 Issuer For For To approve the amendment to Vanguard Natural Resources, LLC Long-Term Incentive Plan Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. May 17, 2012 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) James G. Crump 2) Ernie L. Danner 3) Scott A. Griffiths 4) Michael L. Johnson 5) Michael G. MacDougall 6) R. Bruce Northcutt 7) T. William Porter 8) William L. Thacker For For Ratification of Deloitte & Touche LLP as Independent Registered Public Accounting Firm for 2012 Issuer Company Name Meeting Date CUSIP Ticker Legacy Reserves LP May 9, 2012 LGCY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Cary D. Brown 2) Kyle A. McGraw 3) Dale A. Brown 4) G. Larry Lawrence 5) William D. Sullivan 6) William R. Granberry 7) Kyle D. Vann For For Ratification of the appointment of BDO USA, LLP as Independent Registered Public Accounting Firm for the fiscal year ending December 31, 2012 Issuer Company Name Meeting Date CUSIP Ticker Holly Energy Partners LP April 25, 2012 HEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approve an Amendment and Restatement of the Holly Energy Partners, L.P. Long-Term Incentive Plan (as it has been amended from time to time, the LTIP), which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to awards under the LTIP to 1,250,000 Common Units (the "LTIP Proposal") Issuer For For Approve the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the LTIP Proposal Issuer Company Name Meeting Date CUSIP Ticker Linn Energy, LLC April 24, 2012 LINE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) George A. Alcorn 2) Mark E. Ellis 3) Terrence S. Jacobs 4) Michael C. Linn 5) Joseph P. McCoy 6) Jeffrey C. Swoveland For For Ratification of Appointment of KPMG LLP as Independent Public Accountants for the fiscal year ending December 31, 2012 Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 24, 2012 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Robert G. Croyle 2) Barry R. Pearl For For Advisory resolution to approve executive compensation Issuer For For Ratification of appointment of independent auditor Issuer Company Name Meeting Date CUSIP Ticker Regency Energy Partners LP December 16, 2011 75885Y107 RGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approval of the terms of the Regency Energy Partners LP 2011 Long-Term Incentive Plan, which provides for awards of options, all as more fully described in the Proxy Statement Issuer Company Name Meeting Date CUSIP Ticker Encore Energy Partners LP November 30, 2011 29257A106 ENP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve and adopt Agreement and Plan of Merger, dated as of July 10, 2011, by and among Vanguard Natural Resources, LLC, Vanguard Natural Gas, LLC, Vanguard Acquisition Company, LLC, Encore Energy Partners LP and Encore Energy Partners LLC, as it may be amended from time to time ("Merger Agreement") and approve the merger contemplated by the Merger Agreement (the "Merger") Issuer Company Name Meeting Date CUSIP Ticker Navios Maritime Partners LP November 22, 2011 Y62267102 NMM Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Director Serafeim Kriempardis Issuer For For Proposal to ratify the appointment of PriceWaterhouse Coopers as the Company's independent public accountants for the fiscal year ending December 31, 2011. Issuer Company Name Meeting Date CUSIP Ticker Duncan Energy Partners, L.P. September 7, 2011 DEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For The proposal to approve the Agreement and Plan of Merger, dated as of April 28, 2011, by and among Enterprise Products Partners L.P., Enterprise Products Holdings LLC, EPD MergerCo LLC, Duncan Energy Partners L.P. and DEP Holdings, LLC, as it may be amended from time to time (the "Merger Agreement") and the Merger contemplated by the Merger Agreement Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: August 27, 2012 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
